DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/14/2022 has been entered.



Response to Amendments
This communication is in response to the amendments filed on 14 January 2022:
	Claims 1-4, 6-7, 10-13 and 23 are amended.
	Claims 8 and 14-22 are canceled.
	Claims 24-28 are added.
	Claims 1-7, 9-13 and 23-28 are pending. 



Allowable Subject Matter
Claims 1-7, 9-13 and 23-28 are allowed. The following is an examiner’s statement of reasons for allowance:
The instant invention is directed towards techniques for providing access to one or more transponder functions of sports timing transponder that is configured for transmitting a signal comprising a transponder identifier to a receiver of a timing system that is configured to determine the point in time that said transponder passes said receiver. The method may comprise: establishing a communication link between said transponder and an access module configured to determine time information; determining rights information stored in a memory of said transponder, said rights information comprising one or more access conditions for determining when a user of said transponder has a right to access at least part of said transponder functions; and, determining whether said user has a right to access at least part of said one or more transponder functions. 

The closest prior art are as follows:

Denison (U.S. PGPub. 2011/0289123) discloses techniques for controlling and recording the security of an enclosure. A mobile electronic control device, such as an electronic key, is used to access or otherwise control the operations of a field device, such as an appliance, power tool, shipping container, and the like. In a control event in which the mobile control device interacts with the field device via wired or wireless communications, the control device obtains the current location and the field device ID. However, unlike the instant invention, Denison does not disclose “A method for configuring a plurality of sports timing transponders used by participants in a vehicle sporting event prior to or during the event, each transponder being mounted to a vehicle of each participant…for each transponder of the plurality of sports timing transponders and without removing the transponder from the vehicle…the transponder function upon said activation, configuring the transponder to transmit, in response to the transponder receiving a query signal from a base station of a sports timing system, a plurality of transponder signals to a receiver of the base station for determining the point in time at which the transponder passes the receiver, the base station being external to the access module and the base station being positioned outside the vehicle.” 

ROSEN et al. (U.S. PGPub. 2013/0231760) discloses techniques for presenting event feedback information regarding participants to an event. A first radio of a first participant device carried by a first 

NOTHEIS et al. (U.S. PGPub. 2014/0300446) discloses techniques for controlling an electronically secured device by means of a transponder. However, unlike the instant invention, Notheis does not disclose “A method for configuring a plurality of sports timing transponders used by participants in a vehicle sporting event prior to or during the event, each transponder being mounted to a vehicle of each participant…for each transponder of the plurality of sports timing transponders and without removing the transponder from the vehicle…the transponder function upon said activation, configuring the transponder to transmit, in response to the transponder receiving a query signal from a base station of a sports timing system, a plurality of transponder signals to a receiver of the base station for determining the point in time at which the transponder passes the receiver, the base station being external to the access module and the base station being positioned outside the vehicle.”

ITO et al. (U.S. PGPub. 2015/0339406) discloses techniques for a device for creating facility display data. The device includes: a first processing unit that retrieves a first facility information group from a first database; a second processing unit that retrieves a second facility information group from a second database; a third processing unit that determines whether any of facilities indicating by the first facility information group corresponds to any of the facilities indicated by the second facility information 

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-7, 9-13 and 23-28 are allowed. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/ANTHONY D BROWN/Primary Examiner, Art Unit 2433